Cite as 2016 Ark. App. 118


                ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-589
                                               Opinion Delivered   FEBRUARY 24, 2016

 JERRY D. DUVALL, WANDA                        APPEAL FROM THE CONWAY
DUVALL, R.D. WILLIAMS &                        COUNTY CIRCUIT COURT
COMPANY, AND XTO ENERGY                        [NO. 15CV-2013-057]
INC.
                 APPELLANTS                    HONORABLE DAVID H. MCCORMICK,
                                               JUDGE
V.
                                               DISMISSED WITHOUT PREJUDICE
VICKI E. CARR-POOL AS TRUSTEE
OF TRV IRREVOCABLE TRUST
                    APPELLEE


                             DAVID M. GLOVER, Judge

       This case concerns the ownership of mineral interests in Conway County. Wanda

and Jerry DuVall appeal from a March 16, 2015 “Order of Judgment” in which the trial

court found in favor of Vicki E. Carr-Pool, trustee of the TRV Irrevocable Trust. The

DuValls filed a motion for new trial on March 20, 2015, which was deemed denied on April

20, 2015. On April 21, 2015, they filed their notice of appeal, contending the trial court

1) incorrectly found the trust acquired title to the mineral rights through adverse possession

and 2) incorrectly found the dower rights of a predecessor in title to be relevant. We must

dismiss the appeal because it is not from a final order.

       In addition to the DuValls, two other defendants were named and served in the

petition to quiet title and for declaratory judgment filed by Vicki E. Carr-Pool, as trustee of

TRV Irrevocable Trust. Those additional defendants were R.D. Williams and Company
                                   Cite as 2016 Ark. App. 118

and XTO Energy, Inc. The “Joint Stipulated Facts”, filed June 23, 2014, specifically

references XTO as a separate defendant in the first paragraph.            Subsection C of the

document states in Paragraph 25: “August, 2012, XTO Energy Inc. suspended royalty

payments to the TRV Irrevocable Trust for the property at issue based on alleged title

defects.” Paragraph 26 provides: “XTO Energy Inc. and R D Williams and Company

entered into an independent contractor agreement with respect to the acquisition by R D

Williams and Company of oil and gas leases in an area which included the lands which are

the subject of this litigation.”

       The introductory paragraph of the March 16, 2015 order mentions both XTO

Energy, Inc. and R.D. Williams and Company as defendants but does not address them

further in the body of the order. Moreover, there is no indication in the record that they

were dismissed from the case.

       The question of whether an order is final and subject to appeal is a jurisdictional

question that our court will raise regardless of whether the parties have addressed the issue.

Ver Weire v. CNA Fin. Corp., 92 Ark. App. 353, 213 S.W.3d 646 (2005). An order is not

final that adjudicates fewer than all the claims or the rights and liabilities of fewer than all

the parties. Id. Rule 54(b) allows a trial court, when it finds no just reason for delaying an

appeal, to direct entry of a final judgment as to fewer than all the claims or parties by

executing a certification of final judgment. Id. Absent this required certification, however,

any judgment, order, or other form of decision that adjudicates fewer than all the claims or

the rights and liabilities of fewer than all the parties shall not terminate the action. Id.




                                                2
                               Cite as 2016 Ark. App. 118

      Here, there is no final order with respect to the named defendants, XTO Energy,

Inc. and R.D. Williams and Company.          Neither is there a Rule 54(b) certificate.

Consequently, we do not have jurisdiction to hear this appeal.

      Dismissed without prejudice.

      ABRAMSON and HARRISON, JJ., agree.

      Gordon & Caruth, PLC, by: Ben Caruth and Jeannie L. Denniston, for appellants.

      Cullen & Co., PLLC, by: Tim Cullen, for appellee.




                                            3